IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0887
                               Filed September 23, 2020


IN THE INTEREST OF Z.L., S.L., C.W., and L.W.,
Minor Children,

J.W., Father of C.W. and L.W.,
       Appellant,

R.S., Mother,
       Appellant,

C.L., Father of Z.L.,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



          A mother and two fathers separately appeal the termination of their parental

rights. AFFIRMED ON ALL THREE APPEALS.



          Bryan Webber of Carr Law Firm, P.L.C., Des Moines, for appellant father of

C.W. and L.W.

          William E. Sales III of Sales Law Firm, P.C., Des Moines, for appellant

mother.

          Jami J. Hagemeier of Drake Legal Clinic, Des Moines, for appellant father

of Z.L.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.
                                        2


       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney for minor

children C.W. and L.W. and guardian ad litem for all four minor children.

       Jessica Chandler of Chandler Law Office, Windsor Heights, attorney for

minor child Z.L.

       Joel E. Fenton of Law Offices of Joel E. Fenton, PLC, Des Moines, attorney

for minor child S.L.




       Considered by Bower, C.J., and May and Ahlers, JJ.
                                         3


BOWER, Chief Judge.

       A mother and two fathers each appeal the termination of their parental

rights. Clear and convincing evidence supports the grounds for termination for all

three parents, termination is in the children’s best interests, and an extension of

time is not warranted. We affirm on all three appeals.

       I. Background Facts & Proceedings

       R.S. is the mother of Z.L, born in 2007; S.L., born in 2008; L.W., born in

2012; and C.W., born in 2015. C.L. is the father of Z.L. Sh.L. is the father of S.L.1

J.W. is the father of C.W. and L.W.

       On July 31, 2018, all four children were removed from the mother’s and

J.W.’s custody due to domestic violence against one another in front of the

children. The violence resulted in a founded child abuse assessment. The mother

also tested positive for methamphetamine use.2 At the time of removal, C.L. was

in prison and Sh.L was living out of state.

       As a result of the mother’s drug use, the younger children tested positive

for methamphetamine and amphetamine exposure. The two older children were

ultimately placed with a maternal aunt and uncle, and the younger two children

were placed in foster care. On September 4, the children were adjudicated as

children in need of assistance (CINA).




1Sh.L. has not appealed the termination of his parental rights.
2 At the time of L.W.’s birth in 2012, the mother tested positive for
methamphetamine and the children were removed from her custody. The children
were eventually returned to the mother’s care after she completed treatment.
                                         4


       A termination-of-parental-rights and permanency hearing was held on

November 18, 2019, and January 21 and February 3, 2020.3 As of November

2019, the mother had not completed a substance-abuse program and had been

unsuccessfully discharged from an outpatient program for non-attendance.

Recommended mental-health treatment had not been pursued. The mother was

unemployed throughout the juvenile court proceedings and financially dependent

on her own mother. She did not have stable housing. Her visits with S.L. ended

in June 2019 after the child expressed not feeling safe around her and made strong

statements about not wanting to visit with the mother again. The mother continued

to have one visit a week with Z.L. for the duration of the case.

       In March 2019, one of the younger children made allegations the mother

and J.W. had abused all four children. The older children denied they had been

abused by the mother and J.W. or witnessed the alleged abuse, and the

department of human services (DHS) was unable to confirm it.             At a fully-

supervised visit after the allegations, the visit ended early due to J.W.’s behavior.

At the next visit, the children exhibited extreme fear and the mother’s and J.W.’s

visits with the younger two children were halted pending consultation with the

children’s therapists. Neither parent resumed visits with the younger children.

       J.W. has a history of domestic violence and substance abuse. He had

stable housing with his sister’s family for the past year and worked an assortment

of part-time jobs. He has an anger disorder, causing concerns during visits with

service providers. J.W. was in jail for a short period in the spring of 2019. He


3 In the spring of 2020, all four children were moved to alternate foster care
placements.
                                         5


completed a Caring Dads course and attended recommended mental-health

treatment. J.W. failed to comply with some drug screens throughout the CINA

proceedings and tested positive for methamphetamine in December 2019.

       C.L. has a lengthy history of methamphetamine and other drug abuse. He

has been in prison twice during Z.L.’s life, the latest an almost-three-year period

including the early stages of this CINA case. C.L. was released from prison in

January 2019, but he relapsed on methamphetamine in August and October. His

parole was revoked and he returned to prison, then moved to a residential facility

in January 2020. C.L. did not believe his incarceration and sporadic presence in

Z.L.’s life harmed the child. By the end of the termination hearing, C.L. had

employment and housing set up for after his release from the residential facility.

       On June 10, 2020, the court terminated each parent’s rights pursuant to

Iowa Code section 232.116(1)(e) and (f) (2019).

       The mother, J.W., and C.L. appeal.

       II. Standard of Review

       Our review of termination-of-parental-rights proceedings is de novo. In re

A.B., 815 N.W.2d 764, 773 (Iowa 2012). “We give weight to the juvenile court’s

factual findings, especially when considering the credibility of witnesses, but we

are not bound by them.”       Id. (citation omitted).   The paramount concern in

termination proceedings is the best interest of the child. In re J.E., 723 N.W.2d

793, 798 (Iowa 2006).

       III. Analysis

       “[I]n termination of parental rights proceedings each parent’s parental rights

are separate adjudications, both factually and legally.” In re D.G., 704 N.W.2d
                                          6


454, 459 (Iowa Ct. App. 2005). We consider the strengths and weaknesses of

each parent individually. Id. at 460.

       The mother argues the State failed to meet its burden to prove a statutory

ground for termination and termination of her rights is not in the best interests of

the children.   J.W. claims the State failed to meet its burden under section

232.116(1), termination is not in the best interests of the children, and the court

should have granted him an extension of time and placed L.W. and C.W. in a family

guardianship. C.L. claims the State failed to meet its burden, termination of his

parental rights is not in Z.L.’s best interests, and the State failed to make

reasonable efforts to reunite him with the child so he should be granted an

additional six months to reunite with the child.

       A. Grounds for termination. “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s order

on any ground we find supported by the record.” A.B., 815 N.W.2d at 774. We

find termination was proper for each parent under section 232.116(1)(f).

       To terminate a parent’s rights under Iowa Code section 232.116(1)(f), the

court must find:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                          7


       No parent disputes the first three elements have been met as to each child.

All four children were four years old or older at the time of the termination hearing,

had been adjudicated CINA in September 2018, and had been removed from the

parents’ custody for more than twelve months without a trial period at home. See

Iowa Code § 232.116(1)(f)(1)–(3). All three parents contest the final element, each

claiming their child or children could be returned to their custody.

       The mother testified at the termination hearing that the children should not

be returned to her until she finished substance-abuse treatment and some mental-

health treatment. However, she had recently stopped attending substance-abuse

treatment.   Domestic violence was a concern at the outset of the case and

remained largely unaddressed. Nor had the mother begun any mental-health

treatment. The mother did not have employment or any means by which to support

the children. There is clear and convincing evidence the children could not be

returned to her at present, supporting the termination of the mother’s parental

rights to all four children under section 232.116(1)(f).

       J.W. tested positive for methamphetamine between the first and second day

of the termination hearing.      He had not engaged in any substance-abuse

treatment.4 He completed the Caring Dads course and some therapy sessions.

J.W.’s undiagnosed and untreated methamphetamine use means the children

could not be returned to his custody at the time of the termination hearing. Clear

and convincing evidence supports the termination of J.W.’s parental rights under

section 232.116(1)(f).


4J.W. did not disclose any drug use during his substance-abuse evaluation, and
as a result no treatment was recommended.
                                           8


       C.L. was still residing in a department of corrections residential facility at the

end of the termination hearing and could not have Z.L. stay with him. While he

had housing set up outside the facility with his significant other, he was not

available to take custody of Z.L. Clear and convincing evidence supports the

termination of C.L.’s parental rights under section 232.116(1)(f).

       B. Best interests of the children.

       Even after we have determined that statutory grounds for termination
       exist, we must still determine whether termination is in the children’s
       best interests.      In evaluating this issue, we “give primary
       consideration to the child[ren]’s safety, to the best placement for
       furthering the long-term nurturing and growth of the child[ren], and to
       the physical, mental, and emotional condition and needs of the
       child[ren].”

A.B., 815 N.W.2d at 776 (citations omitted).          Parenting “must be constant,

responsible, and reliable.” Id. at 777 (citation omitted).

       Three of the children did not feel comfortable having visits with the mother

and had not seen her for several months. The mother lacks stability in her life as

far as employment and housing. She has not followed through with any of the

recommended treatment for her mental health and substance abuse. We find it is

in the children’s best interests to terminate the mother’s parental rights.

       J.W. claims his parental rights should not be terminated “due to the close

and loving bond between the father and the minor children.” He was using illegal

drugs during the pendency of the termination petition. Therapy reports for his

children linked behavioral problem with parental contact, and one of his children

made abuse allegations against him. Termination of J.W.’s parental rights is in the

children’s best interests.
                                           9


       Z.L. reported not knowing C.L. and did not want to live with him. C.L. and

the child had not lived together in the same home for at least six years, with most

communication happening via phone calls during C.L.’s incarceration. C.L. has

not shown he is able to maintain sobriety while in the community. C.L. did not

show any understanding how his incarceration, intermittent presence in Z.L.’s life,

and lack of stability were harmful to the child’s need for consistency and support.

Terminating C.L.’s rights is in the best interests of the child.

       C. Extension. Both J.W. and C.L. request an additional six months to

achieve reunification. J.W. argues the court should have either placed L.W. and

C.W. in a guardianship or granted his request for an extension of time for

reunification. C.L. requests an additional six months, stating DHS repeatedly failed

to provide him with visitation and reasonable efforts to reunite him with Z.L. C.L.

also proposed a guardianship for Z.L.

       “[O]ur legislature has carefully constructed a time frame to provide a

balance between the parent’s efforts and the child[ren]’s long-term best interests.”

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). We do not require children to wait

for a stable and responsible parent. Id. Moreover, to grant a six-month extension,

the court must “enumerate specific factors, conditions, or expected behavioral

changes” providing a basis to determine removal will no longer be necessary at

the end of that time period. Iowa Code § 232.104(2)(b).

       The children had all been removed from the parents for eighteen months by

the end of the termination hearing. Neither father presented the court with reason

to expect removal would no longer be necessary at the end of an additional six

months. A six-month extension was unwarranted.
                                         10


       C.L.’s claim the State failed to provide reasonable efforts is also denied.

Although the State must show reasonable efforts to reunify the family, a parent has

a duty to request services early in the process with adequate time to achieve

changes. See In re L.M., 904 N.W.2d 835, 839–40 (Iowa 2017). “[P]arents have

a responsibility to object when they claim the nature or extent of services is

inadequate,” and failure to do so waives the issue at the time of termination. Id.

The only service requested was additional visits with the child. The court ordered

therapeutic visits for father and child to “transition level of supervision with

therapeutic input.”   After an unsuccessful therapeutic visit, the visits never

transitioned. Moreover, C.L. testified he did not consider in-person visits while he

was in prison to be good for the child. We find DHS provided all services available

given C.L.’s constantly changing incarceration status, the child’s mental health,

and the father’s lack of progress throughout these proceedings.

       Neither father presented testimony or written evidence that the proposed

guardians agreed to act as guardian or that such an arrangement would be in the

children’s best interests. These children have been moved multiple times in their

young lives and deserve stable, permanent homes. Neither a guardianship nor an

extension of time would be in the children’s best interests.

       We conclude termination of the appealing parents’ rights is in the children’s

best interests and affirm on all three appeals.

       AFFIRMED ON ALL THREE APPEALS.